Citation Nr: 1434750	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1982 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDING OF FACT

The preponderance of the evidence shows that pseudofolliculitis barbae was not present until many years after service and is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an April 2010 letter, sent prior to the September 2010 initial adjudication of the claim, which advised the Veteran of the criteria for establishing service connection.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's post-service VA treatment records.  The Veteran has not identified any private medical records related to the claimed condition.  The Board acknowledges that the Veteran's service treatment records are not associated with the claims file, as the RO issued a formal finding of their unavailability in August 2010.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action under the duty to assist is necessary.  See generally 38 C.F.R. § 3.159(c).  

While the evidentiary record reflects a current diagnosis of pseudofolliculitis barbae, for the reasons discussed below, the Board finds that there is no credible evidence indicating that this condition's onset in service.  As such, no VA examination of the claimed skin disorder is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

Laws and Regulations

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

When evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's service treatment records were formally found to be unavailable after the RO completed all actions necessary in attempting to obtain them.

Post-service treatment records reflect that the Veteran has received VA treatment from August 1982 (i.e. the month following his discharge from active duty) to the present.  The first report of the claimed skin disorder occurred in April 2010.

The Veteran contends that he was issued a shaving profile during basic training, and his representative has asserted that the Veteran is competent to report both the symptoms experienced during service as well as his receipt of a shaving profile during basic training, especially given the unavailability of the service treatment records.  

The Board recognizes VA's heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule where, as here, the Veteran's service records are unavailable.  The Board also finds that the Veteran is competent to report the onset of symptoms regarding the claimed skin disorder and is competent to report that he received a shaving profile during basic training.  However, for the reasons discussed below, the Board does not find these statements to be credible, and therefore assigns them no probative value.   

Although the service treatment records are missing, the Veteran's post-service treatment records from 1982 to the present are available for careful consideration.  These post-service VA treatment records chronicle treatment for a variety of medical conditions and injuries over the past three decades.  Given the apparent completeness of the post-service records, it would be reasonable to expect that the Veteran would have reported the skin disorder at some point during the 28 years between active service and the first documentation of the condition.  This is especially true given that the Veteran complained of an unrelated skin concern in July 1997 following exposure to roofing materials and fiberglass.  According to the July 1997 treatment note, the Veteran reported the sensation of burning skin, and the clinician diagnosed an allergic reaction.  The silence in the post-service treatment records for 28 years regarding the claimed condition of pseudofolliculitis barbae weighs against the credibility of the Veteran's assertion of its onset during active service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Because the VA treatment records from 1982 to 2010 were contemporaneous and were generated for purposes of medical treatment, they are highly probative.  

The Board also notes that the Veteran has submitted several claims for service connection and increased ratings over the last three decades, including as early as July 1982, the same month he was discharged from service.  None of these prior VA claims has ever mentioned a skin disorder.  Moreover, the Veteran's VA treatment records do not reflect treatment for pseudofolliculitis barbae until April 2010, the same month that the Veteran submitted a claim for VA compensation for the condition.  The April 2010 VA dermatology note stated that the Veteran, "well-known to our clinic, presents for new concern of hair bumps on neck."  The VA treatment note did not provide any indication that the condition had been previously treated; to the contrary, it stated that the skin condition was a new concern.  

Since the evidence preponderates against a finding that the claimed skin disorder occurred in service or for many years thereafter, service connection is not warranted.   
 

ORDER

Service connection for pseudofolliculitis barbae is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


